                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: rex.garner@akerman.com
                                                             7   Attorneys for Plaintiff Ditech Financial LLC
                                                                 f/k/a Green Tree Servicing, LLC
                                                             8
                                                                                                    UNITED STATES DISTRICT COURT
                                                             9

                                                            10                                           DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 DITECH FINANCIAL LLC f/k/a GREEN TREE                 Case No.: 2:16-cv-01777-JAD-CWH
                      LAS VEGAS, NEVADA 89134




                                                            12   SERVICING, LLC,
AKERMAN LLP




                                                            13                        Plaintiff,

                                                            14   v.                                                  MOTION   TO   REMOVE               ATTORNEY
                                                                                                                     ELECTRONIC SERVICE LIST
                                                            15   COURT AT ALIANTE HOMEOWNERS
                                                                 ASSOCIATION; KEYNOTE PROPERTIES,
                                                            16   LLC; NEVADA ASSOCIATION SERVICES,
                                                                 INC.,
                                                            17
                                                                                      Defendants.
                                                            18

                                                            19
                                                                              PLEASE TAKE NOTICE that Ditech Financial LLC f/k/a Green Tree Servicing, LLC hereby
                                                            20
                                                                 provides notice that Jesse A. Ransom, and Karen A. Whelan are no no longer associated with the law
                                                            21
                                                                 firm of Akerman LLP.
                                                            22
                                                                 ///
                                                            23

                                                            24   ///

                                                            25
                                                                 ///
                                                            26
                                                                 ///
                                                            27

                                                            28
                                                                                                                 1
                                                                 46762999;1
                                                                              Akerman LLP continues to serve as counsel for Ditech Financial LLC. All future
                                                             1

                                                             2   correspondence, papers and future notices in this action should continue to be directed to Ariel E.

                                                             3   Stern, Esq. and Rex D, Garner, Esq.

                                                             4   Respectfully submitted, this 22th day of October, 2018.
                                                             5
                                                                                                                 AKERMAN LLP
                                                             6
                                                                                                                 /s/ Rex D. Garner
                                                             7                                                   ARIEL E. STERN ESQ.
                                                                                                                 Nevada Bar No. 8276
                                                             8                                                   REX D. GARNER, ESQ.
                                                                                                                 Nevada Bar No. 9401
                                                             9                                                   1635 Village Center Circle, Suite 200
                                                                                                                 Las Vegas, NV 89134
                                                            10                                                   Attorneys for Plaintiff Ditech Financial LLC f/k/a Green
                                                                                                                 Tree Servicing, LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                                              COURT APPROVAL
AKERMAN LLP




                                                                              IT IS SO ORDERED.
                                                            13                      October 30, 2018
                                                                              Date:______________
                                                            14                                                          ___________________________________
                                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 46762999;1
                                                             1                                         CERTIFICATE OF SERVICE

                                                             2                I HEREBY CERTIFY that on this 22nd day of October, 2018, and pursuant to FRCP 5(b)(2)(E),

                                                             3   I caused service via U.S. District Court's Case Management/Electronic Case Files (CM/ECF) system a

                                                             4   true and correct copy of the foregoing MOTION TO REMOVE ATTORNEY FROM

                                                             5   ELECTRONIC SERVICE LIST addressed to:

                                                             6
                                                                  J. William Ebert, Esq.                               Aaron Ray Dean, Esq.
                                                             7    Lipson Neilson P.C.                                  The Dean Legal Group, Ltd
                                                                  9900 Covington Cross Dr., Ste. 120                   725 S 8th Street Suite B
                                                             8    Las Vegas, Nevada 89144                              Las Vegas, NV 89101
                                                             9    Attorneys for Court at Aliante Homeowners Attorney for Keynote Properties, LLC
                                                                  Association
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                         /s/ Doug J. Layne
                                                                                                                       An employee of AKERMAN LLP
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   3
                                                                 46762999;1
